DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 06/21/2022.  Claims 2, 6-10, 12 and 16-21 are amended, and claim 1 is cancelled.  Claims 2-21 are currently pending.

Response to Arguments
Applicant’s remarks, see page 9, with respect to the claim objections have been fully considered and are persuasive.  The claims have been amended to overcome the informalities, therefore the objections are withdrawn.
Applicant’s remarks, see page 9, with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive.  The claims have been amended to clarify the claimed subject matter; therefore, the rejections are withdrawn.
Applicant’s remarks, see page 9, with respect to the double patenting rejections have been fully considered and are persuasive.  The rejections are withdrawn in light of the terminal disclaimer filed in the current application.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Adam Chapin (Reg. No. 66,712) by email on 07/25/2022.
The application has been amended as follows:

2.  (Currently Amended)  A computing system for processing different types of data transaction requests, the computing system comprising: 
a storage system configured to store a two-sided data structure that includes a plurality of pending data transaction requests, each of which are included in one of the two sides of the sided data structure, the plurality of pending data transaction requests including a first data transaction request, wherein the first data transaction request includes a public value and at least one private attribute; and
a processing system that includes at least one hardware processor coupled to the storage system and a transceiver, the processing system comprising instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations comprising:
	communicating with client computer systems using a plurality of different communication protocols;
	determining that a first new data transaction request was submitted from a client computer system using a first communication protocol of the plurality of different communication protocols;
	as a result of determining the first new data transaction request was submitted using the first communication protocol, performing a matching process by using at least the first new data transaction request, the at least one private attribute of the first data transaction request, and at least one of the plurality of pending data transaction requests stored in the two-sided data structure; 
	based on a state of the two-sided data structure being modified after performance of the matching process, causing at least first and second messages to be generated and communicated to external client computer systems, where the first message includes private data and the second message does not include the private data that is included in the first message;
	modifying the at least one private attribute of the first data transaction request; and
	based on the modification of the at least one private attribute, transmitting a third 
wherein the second message is delivered with less latency to one of the external client computer systems than the first message.

3. (Currently Amended)  The computer system of claim 2, wherein the operations further comprise:
receiving a second new data transaction request that has been submitted using a second communication protocol of the different communication protocols,
wherein a performed matching process using the second new data transaction request does not use private attributes in connection with matching to any of the plurality of pending data transaction requests that are stored in the two-sided data structure.

5. (Currently Amended)  The computer system of claim 3, wherein a total amount of time to (1) submit an electronic data message from a client computer system to the transceiver using the second communication protocol and (2) have an update message, which is based on processing of the electronic data message, delivered back to the client computer system is less than: (a) an amount of time in which the first message is communicated from the processing system to at least one of the external client computer systems, or (b) an amount of time in which a new electronic data message that included the first new data transaction request is communicated from the client computer system to the processing system.
12.  (Currently Amended)  A method performed on a computing system for processing data transaction requests, the computing system including at least one hardware processor, the method comprising:
storing, to an electronic memory device coupled to the computing system, a two-sided data structure that includes a plurality of pending data transaction requests, each of which are included in one of the two sides of the sided data structure, the plurality of pending data transaction requests including a first data transaction request, wherein the first data transaction request includes a public value and at least one private attribute;
communicating with client computer systems using a plurality of different communication protocols;
processing a first new data transaction request submitted from a client computer system using a first communication protocol of the plurality of different communication protocols;
as a result of the first new data transaction request being submitted by using the first communication protocol, performing a matching process by using at least the first new data transaction request, the at least one private attribute of the first data transaction request, and at least one of the plurality of pending data transaction requests stored in the two-sided data structure; 
based on a state of the two-sided data structure being modified after performance of the matching process, causing at least first and second messages to be generated and communicated to external client computer systems, where the first message includes private data and the second message does not include the private data that is included in the first message;
modifying the at least one private attribute of the first data transaction request included in the two-sided data structure; and
based on the modification of the at least one private attribute, transmitting a third message that is sent via the same communication protocol used for the first message, but a message using a communication protocol that is the same as the second message is not sent in response to the modification of the at least one private attribute,
wherein the second message arrives at one of the external client computer systems more quickly than the first message.

13. (Currently Amended)  The method of claim 12, further comprising:
receiving a second new data transaction request submitted using a second communication protocol of the different communication protocols,
wherein a performed matching process using the second new data transaction request does not use private attributes.

15. (Currently Amended)  The method of claim 13, wherein a total amount of time needed to (1) submit an electronic data message from a client computer system to the computing system using the second communication protocol and (2) have an update message, which is based on processing of the electronic data message by the computing system, delivered back to the client computer system is less than: (a) an amount of time in which the first message is communicated from the computing system to the client computer system, or (b) an amount of time in which a new electronic data message that included the first new data transaction request is communicated from the client computer system to the computing system.

17. (Canceled).

21. (Currently Amended)  A non-transitory computer readable storage medium storing computer readable instructions for use with a computing system that includes a processing system that includes at least one hardware processor, the computer readable instructions comprising instructions that cause the processing system to perform actions that include:
storing, to an electronic memory device coupled to the computing system, a two-sided data structure that includes a plurality of pending data transaction requests, each of which are included in one of the two sides of the sided data structure, the plurality of pending data transaction requests including a first data transaction request, wherein the first data transaction request includes a public value and at least one private attribute;
communicating with client computer systems using a plurality of different communication protocols;
processing a new data transaction request submitted from a client computer system using a first communication protocol of the plurality of different communication protocols;
as a result of the new data transaction request being submitted by using the first communication protocol, performing a matching process by using at least the new data transaction request, the at least one private attribute of the first data transaction request, and at least one of the plurality of pending data transaction requests stored in the two-sided data structure; 
based on a state of the two-sided data structure being modified after performance of the matching process, causing at least first and second messages to be generated and communicated to external client computer systems, where the first message includes private data and the second message does not include the private data that is included in the first message;
modifying the at least one private attribute of the first data transaction request included in the two-sided data structure; and
based on the modification of the at least one private attribute, transmitting a third message that is sent via the same communication protocol used for the first message, but a message using a communication protocol that is the same as the second message is not sent in response to the modification of the at least one private attribute,
wherein the second message is communicated to at least one of the external client computer systems with less communication latency than the first message.


Allowable Subject Matter
Claims 2-16 and 18-21 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 2-16 and 18-21 are allowed in view of the examiner’s amendment and for reasons argued by the applicant in the Remarks, filed 06/21/2022.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 2-16 and 18-21 are hereby allowed in view of applicant’s persuasive arguments and in light of the examiner’s amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458